Citation Nr: 0305406	
Decision Date: 03/24/03    Archive Date: 04/03/03

DOCKET NO.  98-03 222A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1969 to 
September 1971.  His claim comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

In November 2001, the veteran testified before the 
undersigned Acting Law Judge via videoconference, and gave 
testimony in support of his claim.  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the claim's 
equitable disposition. 

2.  A medical professional has diagnosed the veteran with 
PTSD and linked that disorder to a claimed in-service 
stressor. 

3.  The veteran did not engage in combat with the enemy 
during active service.

4.  There is credible supporting evidence of record that at 
least one of the claimed in-service stressors actually 
occurred. 


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f) (1996 & 2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to service connection for PTSD.  In a rating decision dated 
April 1997, the RO denied the veteran entitlement to this 
benefit, and thereafter, the veteran appealed the RO's 
decision.     

While the appeal was pending, the President signed into law 
legislation that eliminates the need for a claimant to submit 
a well-grounded claim and enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002)).  
Further, during the pendency of this appeal, in August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).  The amendments 
became effective November 9, 2000, except for the amendment 
to 38 C.F.R. § 3.156(a), which became effective August 29, 
2001.  VA has indicated that, with the exception of the 
amended provisions of 38 C.F.R. §§ 3.156(a), 3.159(c) (the 
second sentence), and 3.159(c)(4)(iii), "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, the RO did not inform 
the veteran of the change in the law or consider his claim 
pursuant thereto.  However, as explained in greater detail 
below, while the veteran's appeal was pending, VA, via the RO 
and the Board, undertook all development necessary to comply 
with the VCAA's notification and assistance requirements.  
Specifically, VA notified the veteran of the evidence needed 
to substantiate his claim, explained to him who was 
responsible for submitting such evidence, and obtained and 
fully developed all other evidence necessary for the claim's 
equitable disposition.  In any event, given the favorable 
disposition of this appeal, the Board's decision to proceed 
in adjudicating the veteran's claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

As required by the VCAA, the RO notified the veteran of the 
information needed to substantiate his claim and explained to 
him who was responsible for obtaining such information.  See 
38 U.S.C.A. §§ 5102, 5103 (West Supp. 2002); see also 
Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding that 
both the statute and regulation clearly require the Secretary 
to notify the claimant which evidence, if any, will be 
obtained by the claimant and which evidence, if any, will be 
retrieved by the Secretary).  For instance, in a letter dated 
February 1997, the RO informed the veteran that his service 
department records had been requested from the National 
Personnel Records Center and that an examination of his 
psychiatric condition was being scheduled by a VA Medical 
Center.  The RO advised the veteran to attend the examination 
and to send the RO any service medical records he had in his 
possession.  In addition, the RO referred to treatment 
providers the veteran had previously identified and asked the 
veteran to sign the enclosed forms authorizing the release of 
their records.  The RO also asked the veteran to provide a 
detailed written statement explaining the stressors he 
experienced in service.  In a letter dated November 1997, the 
RO again requested the veteran to sign the enclosed forms 
authorizing the release of his records from multiple private 
treatment providers.  As an alternative, the RO indicated 
that the veteran could obtain these records and submit them 
to the RO.

In a letter dated April 2002, the Board informed the veteran 
that it had requested VA medical records and service 
personnel records in support of his claim and wanted the 
veteran to sign the enclosed forms authorizing the release of 
any other outstanding treatment records generated since 1971.  
In a letter dated February 2002, the Board informed the 
veteran that it had received new evidence in support of his 
claim, including service personnel records and medical 
records from the VA Medical Center in Battle Creek and 
various private physicians.  The Board indicated that, in 
response, the veteran could submit additional evidence or 
advise the Board to proceed in adjudicating the claim.  

In addition, in a rating decision dated April 1997, a letter 
notifying the veteran of that decision, a statement of the 
case issued in February 1998, and supplemental statements of 
the case issued in January 2000, May 2000, June 2000, and 
November 2000, the RO informed the veteran of the reasons for 
which his claim had been denied and of the evidence still 
needed to substantiate his claim, notified him of all 
regulations pertinent to PTSD claims, and provided him an 
opportunity to submit additional evidence and to present 
additional argument, including in the form of hearing 
testimony, in support of his claim.  

As required by the VCAA, the RO also fulfilled its duty to 
assist the veteran in obtaining and fully developing all of 
the evidence relevant to his claim.  See 38 U.S.C.A. § 5103A 
(West Supp. 2002).  For instance, the RO secured and 
associated with the claims file all evidence identified by 
the veteran as being pertinent to his claim, including 
service medical and personnel records and VA and private 
treatment records.  Since then, the veteran has not 
identified any other outstanding evidence that needs to be 
secured.  The RO and the Board also developed the medical 
evidence to the extent necessary to decide equitably the 
veteran's claim.  Specifically, in February 1997 and April 
2002, the RO and the Board afforded the veteran VA mental 
disorders and PTSD examinations, during which examiners 
discussed the etiology of that disorder. 

The veteran seeks service connection for PTSD.  He alleges 
that he developed this disorder as a result of multiple 
stressors experienced during active service.  Initially, in a 
written statement submitted in February 1997, the veteran 
described the following stressors experienced from May 1970 
to February 1971: (1) having been exposed to combat within 
weeks of arriving in Vietnam; (2) receiving fire from 
missiles and rockets and killing the enemy; (3) helping send 
the dead and injured to hospitals; (4) discovering caches of 
money and weapons; (5) taking hostages; 
(6) getting malaria; (7) knowing men who were killed or flown 
away, including [redacted], an E-5, [redacted], an E-4, 
[redacted] of Salt Lake City, Utah, and [redacted] of 
Pueblo, California; (8) being exposed to Agent Orange; (9) 
fearing flying on helicopters with hostages and prisoners of 
war; (10) having rats, scorpions and snakes in his bunker; 
(11) helping protect a village that was often ambushed; (12) 
experiencing near death by a mine explosion; (13) witnessing 
aircraft being damaged on the runway; (14) knowing an officer 
who was killed in a shower that was located close to the 
veteran's bunker; (15) witnessing Vietcong wearing necklaces 
made up of objects stolen from American soldiers; and (16) 
witnessing the maiming and deaths of soldiers who fell on 
bamboo traps.  

In a written statement submitted in July 1997, the veteran 
described the following additional stressors that he 
experienced from May 1970 to September 1970: 
(1) participating in a firefight in the FishHook region of 
southern Vietnam; 
(2) seeing soldiers wounded or killed and placed in body 
bags; (3) helping place the bodies in the body bags; (4) 
being hit with shrapnel and slightly burnt; (5) being bombed 
by American B-52 bombers; (6) taking a village, capturing and 
guarding Vietcong, and helping transfer prisoners to home 
base; (7) witnessing two prisoners being thrown out of 
helicopters; and (8) witnessing troops dismembering enemy 
bodies and taking fingers, ears, teeth, hair, rings, guns and 
knives as souvenirs.

In other written statements and during hearings held at the 
RO in February 2000 and by videoconference before the 
undersigned Acting Veterans Law Judge in November 2001, the 
veteran indicated that the aforementioned stressors occurred 
while he served in the 5th Battalion, 12th Infantry, 199th 
Infantry Brigade and the 25th Infantry, 1st Calvary Division.  
He testified that [redacted], who died in June 1970, in 
Cambodia, also served with the 5th Battalion, 12th Infantry.  
In support of his claim, the veteran submitted documentation 
listing individuals of the 5th Battalion, 12th Infantry that 
were killed in battle and attached a note reflecting that he 
knew many of these individuals.  He also submitted copies of 
photos showing a cache of weapons his unit allegedly 
discovered.

The regulation governing service connection for PTSD, 38 
C.F.R. § 3.304(f), was amended twice while the veteran's 
appeal was pending.  The first amendment became effective 
March 7, 1997.  See Direct Service Connection (Post-Traumatic 
Stress Disorder), 64 Fed. Reg. 32,808 (June 18, 1999).  The 
second amendment became effective March 7, 2002.  See Post-
Traumatic Stress Disorder Claims Based on Personal Assault, 
67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (codified as 
amended at 38 C.F.R. § 3.304(f) (2002)).  The 1999 amendment 
primarily codified the decision of the United States Court of 
Appeals for Veterans Claims in Cohen v. Brown, 10 Vet. App. 
128 (1997).  It brought 38 C.F.R. § 3.304(f) in line with the 
governing statute, 38 U.S.C.A. § 1154(b) (West 1991), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors. The 2002 amendment 
primarily codified VA's manual procedures that pertained to 
PTSD claims resulting from personal assault.  

As previously indicated, where the law or regulations change 
while an appeal is pending, the version most favorable to the 
claimant generally applies.  Karnas, 1 Vet. App. at 312-313.  
In this case, the RO notified the veteran of the 1999 
amendment and considered his claim pursuant to both the 
former and revised criteria for evaluating claims for service 
connection for PTSD.  The RO did not notify the veteran of 
the 2002 amendment; however, because the veteran is not 
claiming that he developed PTSD as a result of an in-service 
personal assault, this amendment does not affect the outcome 
of this appeal.  Again, regardless, given the favorable 
disposition of this appeal, the veteran has not been 
prejudiced as a result thereof.  Bernard, 4 Vet. App. at 393.

The former and revised criteria for evaluating claims for 
service connection for PTSD are essentially the same.  To 
establish entitlement to service connection for PTSD under 
the former regulation, the veteran must submit medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed in-service 
stressor actually occurred, and a link, established by 
medical evidence, between current symptomatology and the 
claimed in-service stressor. 38 C.F.R. § 3.304 (1996).  Under 
the revised regulation, the veteran must submit medical 
evidence diagnosing the condition in accordance with Sec. 
4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2002).

In this case, medical evidence dated after the veteran was 
discharged from service satisfies the first element of a PTSD 
claim under the former and revised criteria of 38 C.F.R. § 
3.304, because it shows that the veteran has been diagnosed 
with PTSD.  According to this evidence, which includes VA and 
private treatment records and VA examination reports, a 
physician first diagnosed the veteran with PTSD in 1996, 
during a VA outpatient treatment visit.  Other physicians 
confirmed this diagnosis during subsequent VA outpatient 
treatment visits and VA mental disorders and PTSD 
examinations conducted in February 1997 and April 2002.  The 
examiners who conducted the VA mental disorders and PTSD 
examinations attributed the veteran's PTSD to some of the 
previously noted stressors.  In fact, the examiner who 
conducted the most recent VA examination specifically found 
that "it is at least as likely as not that the veteran's 
PTSD is related to his period of service and be verified in-
service stressors."  This evidence thus satisfies another 
one of the three criteria of 38 C.F.R. § 3.304(f), by 
establishing a link between current PTSD symptoms and claimed 
in-service stressors.  

Having submitted a diagnosis of PTSD and medical evidence 
linking PTSD to claimed in-service stressors, the Board must 
now determine whether the record contains credible supporting 
evidence that one or more of those stressors actually 
occurred.

The Court has held that, in adjudicating a claim for PTSD, 
the evidence necessary to establish the occurrence of a 
stressor during service varies depending on whether the 
veteran was "engaged in combat with the enemy."  Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is shown through 
military citation or other appropriate evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence of their actual occurrence, provided the 
testimony is found to be satisfactory, e.g., credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further developmental or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2002).  In determining 
whether the veteran participated in combat, the veteran's 
oral and written testimony will be weighed together with the 
other evidence of record.  Cohen v. Brown, 10 Vet. App. 128, 
146 (1997).

In a precedent opinion, VA's General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran "have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99, 65 Fed. Reg. 6,256, 
6,258 (2000).  The General Counsel also indicated that the 
determination of whether a veteran engaged in combat with the 
enemy necessarily must be made on a case-by-case basis, and 
that absence from a veteran's service records of any ordinary 
indicators of combat service may, in appropriate cases, 
support a reasonable inference that the veteran did not 
engage in combat; such absence may properly be considered 
"negative evidence" even though it does not affirmatively 
show that the veteran did not engage in combat.  Id.

In this case, the veteran alleges that he engaged in combat 
while serving in Vietnam.  However, his DD 214, DA Form 20 
and other service personnel records do not confirm this fact.  
Rather, they show that the veteran's primary military 
occupational specialty was a radar crewman and that he 
received no commendations or awards, such as the Combat 
Infantryman Badge, Purple Heart, or similar citation, 
typically awarded primarily or exclusively for circumstances 
relating to combat.  See VAOPGCPREC 12-99.  The veteran has 
submitted a copy of a Vietnam Combat Certificate issued to 
the 1st Cavalry Division, Airmobile, to support his 
allegation that he engaged in combat while serving in Viet 
man.  However, this type of certificate is issued as a unit 
citation and does not necessarily prove that the veteran, as 
part of his unit, engaged in combat while serving in Vietnam. 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carleton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence." In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, in 
part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot... establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).

In this case, evidence of record verifies one of the 
veteran's alleged stressors, and therefore, serves as a basis 
for granting the veteran's PTSD claim.  This evidence, a 
document titled "Participation in Cambodia Campaign," 
confirms that the veteran participated in the United States 
Armed Forces Campaign as part of the 5th Battalion, 12th 
Infantry, during the period extending from May 12, 1970 to 
June 25, 1970.  According to a Daily Staff Journal or Duty 
Officer's Log of the 5th Battalion, 12th Infantry, as 
alleged, the veteran's acquaintance, [redacted], died on 
June 22, 1970, in Cambodia, while also participating in the 
campaign.  

In sum, at least one medical professional has diagnosed the 
veteran with PTSD and linked that disorder to a claimed in-
service stressor.  Although service personnel records do not 
definitively establish that the veteran engaged in combat 
with the enemy during active service, they do represent 
credible supporting evidence that at least one of the claimed 
in-service stressors actually occurred.  Based on this fact, 
the Board concludes that PTSD was incurred in service.  
Inasmuch as the evidence supports the veteran's claim for 
service connection for PTSD, it must be granted. 


ORDER

Service connection for PTSD is granted.



	                        
____________________________________________
	NADINE W. BENJAMIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

